UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7297


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH WAYNE TUCKER, a/k/a Kenneth Nathaniel Tucker, a/k/a
Kenneth N. Tucker,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00098-HEH-1)


Submitted:    January 30, 2009              Decided:   February 25, 2009


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kenneth Wayne Tucker, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Wayne Tucker seeks to appeal his conviction

and sentence.        In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A).         With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759
F.2d 351, 353 (4th Cir. 1985).

            The district court entered judgment on June 13, 2008.

Tucker filed the notice of appeal on July 24, 2008, after the

ten-day     appeal     period   expired   but   within      the   thirty-day

excusable    neglect    period.    Because   the   notice    of   appeal   was

filed within the excusable neglect period, we remand the case to

the district court for the court to determine whether Tucker has

shown excusable neglect or good cause warranting an extension of

the ten-day appeal period.         The record, as supplemented, will

then be returned to this court for further consideration.



                                                                    REMANDED




                                     2